Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie Clarke appeals the district court’s order dismissing his claims against Defendants alleging violations of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.2012). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Clarke v. Richmond Behavioral Auth., No. 3:10-cv-00861-REP (E.D.Va. May 7, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.